Citation Nr: 1606931	
Decision Date: 02/24/16    Archive Date: 03/01/16

DOCKET NO.  14-20 096A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to service connection for a heart disability to include arrhythmia.  

2.  Entitlement to an initial rating in excess of 10 percent for cubital tunnel syndrome, right upper extremity.  

3.  Entitlement to an initial rating in excess of 10 percent for cubital tunnel syndrome, left upper extremity. 



ATTORNEY FOR THE BOARD

J. Connolly, Counsel



INTRODUCTION

The Veteran served on active duty from July 1974 to November 1974, from May 1979 to August 1986, from May 1988 to August 2004, and from September 2004 to August 2010.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2011 decision of the Baltimore, Maryland, Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Board notes that the United States Court of Appeals for Veterans Claims (Court) held that the scope of a claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009); Brokowski v. Shinseki, 23 Vet. App. 79 (2009).  Therefore, the issue of service connection for arrhythmia has been recharacterized on the front page of this decision as service connection for a heart disability to include arrhythmia.

The issue of service connection for cubital tunnel syndrome, of the right and left upper extremities is addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ). 


FINDING OF FACT

The record does not reflect a current diagnosis of a heart disability of service origin.


CONCLUSION OF LAW

A heart disability was not incurred in or aggravated by service and valvular heart disease may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.306, 3.307, 3.309 (2015).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159.  Here, the Veteran was provided with the relevant notice and information prior to the initial adjudication of the claim, as acknowledged by him in June 2010.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  The Veteran has not alleged any notice deficiency during the adjudication of the claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's service treatment records (STRs), VA records, and identified private treatment records have been obtained and associated with the record.  The Veteran was also provided with a VA examination which contains a description of the history of the disability at issue; documents and considers the relevant medical facts and principles; and provides an opinion regarding the etiology of the Veteran's claimed condition.  Although the Veteran believes that a VA examination should have included an evaluation for an arrhythmia while he was sleeping, the Board finds that the examination was adequate for the reasons set forth below.  VA's duty to assist with respect to obtaining relevant records and examination has been met.  38 C.F.R. § 3.159(c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

In summary, the Board finds that it is difficult to discern what additional guidance VA could have provided to the Veteran regarding what further evidence should be submitted to substantiate the claim.  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc) (observing that "the VCAA is a reason to remand many, many claims, but it is not an excuse to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both observing circumstances as to when a remand would not result in any significant benefit to the Veteran).

Service Connection

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1153; 38 C.F.R. §§ 3.303, 3.304, 3.306.  38 U.S.C.A. §§ 1110, 1131, 1153; 38 C.F.R. §§ 3.303, 3.304, 3.306.  

In addition, cardiovascular and valvular heart disease will be presumed to have been incurred in or aggravated by service if such diseases become manifest to a degree of 10 percent or more within one year of a veteran's separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  With chronic diseases shown as such in service or within the presumptive period so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  This rule does not mean that any manifestation of joint pain, any abnormality of heart action or heart sounds, any urinary findings of casts, or any cough, in service will permit service connection of arthritis, disease of the heart, nephritis, or pulmonary disease, first shown as a clearcut clinical entity, at some later date.  Continuity of symptomatology is required only where the condition noted during service or the presumptive period is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after service is required to support the claim.  38 C.F.R. § 3.303(b).  This regulation pertains to "chronic diseases" enumerated in 38 C.F.R. § 3.309(a) (listing named chronic diseases).  Walker v. Shinseki, 708 F.3d 1331, 1336-37 (Fed. Cir. 2013).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) noted that the requirement of showing a continuity of symptomatology after service is a "second route by which a veteran can establish service connection for a chronic disease" under subsection 3.303(b).  Walker, supra.  Showing a continuity of symptoms after service itself "establishes the link, or nexus" to service and also "confirm[s] the existence of the chronic disease while in service or [during the] presumptive period."  Id. (holding that section 3.303(b) provides an "alternative path to satisfaction of the standard three-element test for entitlement to disability compensation").  

Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Reasonable doubt concerning any matter material to the determination is resolved in the Veteran's favor.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.

The STRs showed a transient episode of abnormal heartbeat during a sleep study.  However, subsequent EKG revealed normal sinus rhythm.  In addition, the STRs include an examination conducted between the Veteran's two period of services dated in April 1998.  The April 1998 ECG was abnormal with marked sinus bradycardia with sinus arrhythmia.  However, on the accompanying April 1998 "over 40" examination, it was noted that the variant was normal.  The remaining STRs revealed no heart disability.  There are no records dated within one year of service showing the manifestations of a heart disability.  

Post-service, the Veteran was afforded a VA examination in November 2010.  The examiner noted the inservice arrhythmia findings, noting the transient nature thereof.  Current heart examination revealed normal heart findings without evidence of arrhythmia.  The examiner stated the episode in service was a transient event and no pathology was found on examination.

On April 15, 2011, the Veteran reported having substernal chest pain which was worse with eating.  During a work-out, he felt chest pressure and emergency medical services were called.  He was transported to a medical facility and was given nitroglycerin.  The medical facility determined that the pain was unlikely cardiac in nature.  The next month, it was noted that the pain was non-cardiac in nature as determined by cardiology and that his cardiac workup was negative.  The Veteran was currently asymptomatic with no further complaints.  

The Court consistently has held that, under the law, "[a] determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 (1993).  This principle has been repeatedly reaffirmed by the Federal Circuit Court, which has stated, "a Veteran seeking disability benefits must establish . . . the existence of a disability [and] a connection between the Veteran's service and the disability."  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that the VA's and the Court's interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary and therefore the decision based on that interpretation must be affirmed).  In Brammer v. Derwinski, 3 Vet. App. 223 (1992), the Court noted that Congress specifically limited entitlement for service-connected disease or injury to cases where such incidents had resulted in a disability.  See also Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) (service connection may not be granted unless a current disability exists).  A "current disability" means a disability shown by competent evidence to exist.  Chelte v. Brown, 10 Vet. App. 268 (1997).

In this case, there is no current diagnosis of a heart disability.  The VA examination yielded normal findings.  Although the Veteran was subsequently treated for chest pain in April 2011, it was determined by the cardiology department and through a cardiac workup that the pain was non-cardiac in nature.  The Board attaches significant probative value the post-service medical evidence, and the most probative value in this case.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (Factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion).  See also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (indicating most of the probative value of an opinion comes from its underlying reasoning, not just from mere review of the claims file, although that, too, has its importance if evidence in the file may affect the underlying basis of the opinion such as by revealing relevant facts).  The VA examiner based the opinion on a review of the records as well as on the Veteran's history.  The opinion regarding the chest pain was provided by a cardiology department.  Although the Veteran indicated that an arrhythmia diagnosis was made during a sleep study while he was asleep and the current VA examination was performed during waking hours which is why the arrhythmia was not shown, the Board finds that the opinion of the VA examiner is in fact probative and the examination is adequate.  Specifically, although the transient episode of abnormal heartbeat was noted during a sleep study, an April 1998 examination indicated that the Veteran had a normal variant with regard to sinus bradycardia with sinus arrhythmia.  The subsequent November 2010 examination revealed normal findings and the examiner explained that the episode in service was a transient event and no pathology was found on examination.  The examiner was aware of the sleep study having reviewed the records, but found the current waking evaluation to be sufficient and the examiner is competent to make that assessment.  Further, as noted, there is no record of arrhythmia for over a decade.  Moreover, the subsequent April 2011 evaluation of chest pressure was determined to be non-cardiac in nature as determined by cardiology and that his cardiac workup was negative.  Again, there was no evidence of an arrhythmia.  

The Board finds that the VA examiner's opinion and the cardiology department report are more probative than the Veteran's personal assertions that he has a heart disability as shown during a sleep study because the examiner and the cardiology department have medical expertise that the Veteran does not possess and examined the Veteran.  In addition, the VA examiner had access to and reviewed the Veteran's prior medical records, including the sleep study findings.  Thus, the most probative evidence establishes there is no present disability.  Absent a current diagnosis, service connection is not warranted.  Therefore, in the absence of proof of a present disability, there can be no valid claim.  Rabideau v. Derwinski, 2 Vet. App. 141, 143- 44 (1992).  Therefore, service connection for a heart disability is not warranted.

The evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The preponderance is against the Veteran's claim, and it must be denied.


ORDER

Service connection for a heart disability to include arrhythmia is denied.  


REMAND

The Veteran was afforded a VA examination in September 2010.  Thereafter, nerve testing was conducted as reflected in April and May 2011 records.  In a May 2011 letter of Walter Reed Medical Hospital, the findings of the nerve conductions studies were indicated and it was noted that the electrodiagnostic examination was abnormal.  There was evidence of bilateral ulnar mononeuropathies at the elbows with the left side being more involved.  

The Veteran, in his VA Form 9, stated that due to the severity of his nerve disability, he underwent ulnar nerve transposition in June 2012 (left arm) and April 2013 (right arm).  As a result, he stated that he has residual scarring from the surgeries.  He reported that the scars are, in fact, painful.  

In light of the foregoing, the Board finds that a post-surgical examination for the bilateral cubital tunnel syndrome should be conducted to include appropriate neurological studies as well as a scar evaluation.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all surgical records from June 2012 and April 2013 for ulnar nerve transposition.  

2.  Schedule the Veteran for a VA neurological examination/scar examination to determine the nature and extent of his service-connected bilateral cubital tunnel syndrome and residual surgical scars.  The examiner should review the record prior to examination.  Appropriate neurological studies should be conducted.  The examination should be performed in accordance with the Disability Benefits Questionnaire (DBQ).  The DBQ should be filled out completely as relevant.  Any opinions expressed by the examiner must be accompanied by a complete rationale.

3.  Readjudicate the claims on appeal in light of all of the evidence of record.  The matter of residual scarring should be considered in conjunction with the higher rating claims.  If any issue remains denied, the Veteran should be provided with a supplemental statement of the case as to any issue remaining on appeal, and afforded a reasonable period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


